Citation Nr: 1002759	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  03-29 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a prostate 
disability and, if so, whether that claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served with recognized guerrilla forces from 
November 1942 to August 1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's application to reopen his claim for 
service connection for a prostate disability claimed as 
benign prostate hypertrophy (BPH). 

In June 2005, the Veteran was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge.  In November 2005, 
the Board remanded the case for further development.  Then, 
in a June 2006 decision, the Board declined to reopen the 
Veteran's claim.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims.  The 
Court issued an April 2008 Memorandum Decision affirming the 
June 2006 Board decision.  However, in April 2008 the Veteran 
filed a timely Motion for Reconsideration and the Court 
subsequently issued a July 2008 Memorandum Decision vacating 
the June 2006 Board decision and remanding the appeal to the 
Board.

After the Court remanded the matter to the Board for 
additional consideration, the Veteran filed another 
application to reopen his service connection claim in July 
2009.  Thereafter, the RO issued a September 2009 rating 
decision in which it again declined to reopen the Veteran's 
claim.  However, the Board's decision below, to reopen the 
claim and remand to the RO for reconsideration on the merits 
essentially moots the effect of that September 2009 RO 
decision.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).
The issue of entitlement to service connection for a prostate 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  In a May 2004 decision, the Board determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a prostate disability.

2.  The evidence received subsequent to the last final denial 
of the Veteran's claim for service connection for a prostate 
disability is new, and is also material because it raises a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The May 2004 Board decision that declined to reopen the 
Veteran's claim for service connection for a prostate 
disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for a prostate disability.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

This appeal has a long history, dating back to August 1959 
when the Veteran first filed a claim for service connection 
for a prostate disability (then claimed as a prostatectomy).  
In a September 1960 rating decision, the RO denied the claim.  
The Veteran filed a timely notice of disagreement and the RO 
issued a September 1961 rating decision confirming its prior 
denial of the claim.  The Veteran did not timely appeal that 
rating decision.  Over the years, he made numerous 
unsuccessful attempts to reopen his claim.  Then, in December 
1988, the RO reopened the claim and denied it on the merits.  
The Veteran filed a notice of disagreement and submitted 
additional evidence in support of his claim.  However, in an 
April 1989 decision, the RO continued the prior denial.  

In December 1992, the Veteran again applied to reopen his 
prostate claim and submitted additional medical evidence.  In 
a February 1993 rating decision, the RO reopened the claim 
and denied it on the merits.  The Veteran appealed that 
determination.  In a March 1996 decision, the Board found 
that new and material evidence had not been submitted and 
declined to reopen the Veteran's claim.  Thereafter, in 
October 2000, the Veteran filed another claim for service 
connection for a prostate disability.  However, in decisions 
issued in October 2001 and May 2004, the RO and the Board 
respectively concluded that new and material evidence had not 
been submitted and declined to reopen the claim.  The Veteran 
thereafter submitted a June 2004 letter, which the Board 
treated as a motion for reconsideration.  That motion was 
denied in July 2004.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2009).  In this case, the May 2004 Board decision that 
declined to reopen the claim on appeal became final because 
the Board denied the Veteran's June 2004 motion for 
reconsideration and the Veteran did not appeal that decision.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

A claim of entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran submitted his 
most recent application to reopen his claim for a prostate 
disability in December 2004.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Since the Veteran's initial claim for a prostate disability 
in August 1959, his complete service personnel and service 
medical records have not been available.  When a Veteran's 
records have been determined to have been destroyed, or are 
missing, VA has an obligation to search for alternative 
records that might support the Veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Here, VA has met that 
obligation by making multiple attempts to secure the 
Veteran's service medical records from a variety of sources, 
including from the Veteran himself.  In response to those 
requests for information, the Veteran has provided 
physicians' statements and medical records in his possession, 
and has been duly informed of the unavailability of other 
service records.  Accordingly, the Board finds that VA 
exhausted all efforts to obtain such records.

The evidence before VA at the time of May 2004 Board decision 
consisted of copies of certain service personnel records, 
including a military extract regarding the Veteran's 
discharge from service and a copy of the oath professing 
loyalty to the United States Army Forces in the Philippines, 
subscribed and sworn in November 1942.  Additional evidence 
included a statement dated in October 1945 from a battalion 
surgeon, who indicated that the Veteran recently had been 
hospitalized for a leg wound and also had undergone treatment 
for frequent urination and a slight enlargement of his 
prostate.  A second October 1945 document showed that the 
Veteran had been discharged from a medical battalion aid 
station for two weeks rest in quarters or furlough.  Also of 
record was a statement from another private physician, who 
indicated that in December 1947 and January 1948 the Veteran 
had been admitted to a hospital in Manila, where he had been 
diagnosed with prostatitis and undergone inpatient treatment, 
which included a transurethral resection.  

Other evidence before VA adjudicators at the time of the last 
final decision included a February 1989 statement from a 
private hospital, indicating that the Veteran had been 
admitted for four days in April 1947, and had undergone 
additional inpatient treatment for unspecified conditions in 
December 1947 and January 1948.  Further evidence consisted 
of a November 1992 letter from a private physician, who 
stated that the Veteran was currently under his care for BPH 
and recurrent pains from an old gunshot wound on the left 
postero-medial mid thigh.  The Veteran also produced a 
September 2000 medical certificate from a private physician, 
revealing treatment since June 1990 for prostate problems, 
including an impression of benign prostatic hypertrophy, as 
well as a March 2001 statement from another private physician 
who treated him for prostatitis and a contemporaneous 
ultrasound report showing a normal sized prostate gland with 
concretions.  In addition, the Veteran submitted lay 
statements in which he essentially contended that the 
enlargement of his prostate had begun in service and that he 
had suffered from chronic prostate problems since that time.

Based on the evidence then of record, the Board observed in 
its May 2004 decision that the Veteran's service connection 
claim had been previously denied based on a finding that the 
evidence did not show the existence of a prostate disability 
in service.  The Board then determined that, while the 
Veteran had submitted new evidence demonstrating treatment 
for prostate problems, all such treatment had been rendered 
after his discharge from the military and there was no 
indication that any prostate disability had been incurred in 
or aggravated by any incident in service.  Consequently, the 
Board concluded that new and material evidence had not been 
submitted to reopen the Veteran's claim for service 
connection, and that claim remained denied.

In support of his application to reopen his claim, the 
Veteran has submitted a copy of an October 1944 record from 
the same battalion surgeon who reportedly treated him the 
following year for a leg wound, frequent urination, and 
enlargement of the prostate.  In that October 1944 record, 
which appears to be only an excerpt of a longer text, the 
battalion surgeon indicated that the Veteran had undergone a 
urinalysis, which showed enlargement of the prostate gland.  
The Veteran also has submitted a written statement, dated in 
October 2009, indicating that he contracted malaria in 
service and afterwards experienced recurrent frequent 
urination, which led him to consult with a private physician, 
who performed tests showing an enlarged prostate that was 
confirmed by the subsequent findings of the battalion 
surgeon.  That statement was attached to the previously 
submitted October 1945 statement from the battalion surgeon 
referencing treatment for frequent urination and an enlarged 
prostate.

Other new evidence not of record at the time of the May 2004 
Board decision includes testimony from the Veteran's June 
2005 Travel Board hearing, in which he indicated that he 
contracted malaria in service and thereafter developed an 
enlarged prostate, but did not seek treatment immediately 
after his discharge because skilled medical care was not 
available in his region at that time.  The Veteran also 
testified that his first opportunity to seek examination and 
surgical resection of his prostate was in Manila in 1946, 
notwithstanding the fact that previously submitted hospital 
records show that his surgery was actually in December 1947.  
The Veteran further maintained that he was currently 
undergoing treatment for prostate enlargement and related 
symptoms on an intermittent basis.

Additionally, when the Veteran filed his most recent 
application to reopen his claim in July 2009, he produced 
copies of previously submitted September 2000 and March 2001 
private physicians' statements, which collectively showed 
treatment for prostate problems since 1990, and a copy of the 
March 2001 ultrasound report reflecting a normal-sized 
prostate.  However, those physicians' statements and 
ultrasound report were before the Board at the time of the 
last final decision and, thus, do not qualify as new 
evidence.  Nor does the resubmitted October 1945 battalion 
surgeon's letter, which the Board also considered in its 
prior rating decision.

Next, the Board finds that the Veteran's Travel Board 
testimony, while new, does not constitute material evidence 
to reopen his claim.  While a Veteran can submit lay 
testimony regarding symptoms that he experiences, he is not 
competent, as a layperson without ostensible medical 
expertise, to provide a diagnosis, opine as to medical 
etiology, or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Accordingly, the Veteran is not competent to relate 
his current prostate problems to any aspect of his active 
duty, including a reported in-service bout of malaria.  
Additionally, the new lay statements and testimony submitted 
by the Veteran are mainly cumulative of the evidence 
previously submitted, which was considered at the time of the 
last final decision on this issue.  The Board acknowledges 
that there appears to be slight discrepancy between the 
Veteran's testimony regarding inpatient treatment for 
prostatitis and a surgical resection at a Manila hospital in 
1946 and the previously submitted clinical records showing 
that such hospitalization and surgery actually took place in 
December 1947 and January 1948.  While the Veteran's 
testimony is presumed credible for the purpose of determining 
materiality, however, the Board finds that, because that 
testimony pertains to post-service treatment, of which there 
was substantial prior documentation, it does not provide a 
sufficient basis to reopen his claim.

In contrast, the Board finds that the October 1944 record 
from the battalion surgeon, indicating that the Veteran 
underwent a urinalysis showing enlargement of his prostate in 
service, is both new and material.  The United States Court 
of Appeals for Veterans Claims noted in its July 2008 
Memorandum Decision that the pertinent regulations governing 
new and material evidence require VA to reconsider previously 
denied claims on the merits whenever relevant service records 
unavailable at the time of the last final rating decision are 
submitted.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App 
63 (2008).  Apparently, that document was to be presumed 
credible for the purpose of determining whether to reopen the 
case.  In this case, the Veteran has submitted what he 
maintains is an October 1944 medical record from a battalion 
surgeon showing treatment for an enlarged prostate during his 
period of active duty.  That record, as indicated by the 
Court, will be presumed credible solely for the purpose of 
determining whether it is material to the Veteran's claim.  
Accordingly, the Board finds that the receipt of that 
previously unsubmitted record requires reopening the claim.  
38 C.F.R. § 3.156(c).  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the Veteran's claim, when presumed 
credible solely for the purpose of determining whether to 
reopen the claim for service connection, relates to a 
previously unestablished fact, a link between his currently 
diagnosed prostate disability and his active service.  
Therefore, the Board finds that the new evidence, when 
presumed credible for the purpose of determining whether it 
is material, is material.  The Board makes not finding as to 
the credibility of the new evidence at this time and defers 
any finding as to the credibility of the newly submitted 
evidence because the reopened claim must be remanded to the 
RO for consideration of that new evidence.  Accordingly, the 
Veteran's claim for service connection is reopened.  To that 
extent only, the claim is allowed.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a prostate 
disability.  To that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay in this long-
pending appeal, further development is needed prior to the 
disposition of the Veteran's newly reopened claim.

VA regulations require that, where new and material evidence 
consists of service department records, received either 
before or after a prior rating decision has become final, the 
claim must be reconsidered on the merits by the agency of 
original jurisdiction.  38 C.F.R. § 3.156(c).  As the Court 
observed in its July 2008 Memorandum Decision, following the 
May 2004 Board decision declining to reopen his service 
connection claim, the Veteran submitted what he claims is a 
service medical record, dated in October 1944, from a 
battalion surgeon showing treatment for an enlarged prostate.  
Accordingly, the Board finds that the RO should reconsider 
the Veteran's service connection claim on the basis of that 
newly submitted evidence.  38 C.F.R. § 3.156(c).  Because the 
claim has been reopened, the credibility of any newly 
submitted evidence may be considered and that evidence is no 
longer presumed credible.

Following certification of his appeal to the Board, and the 
subsequent September 2009 RO decision declining to reopen his 
claim, the Veteran provided an October 2009 written statement 
in which he referenced the previously submitted October 1944 
record of prostate treatment from the battalion surgeon and 
indicated that he had also received treatment for an enlarged 
prostate from a private physician during his period of active 
service.  That October 2009 statement, which was submitted 
directly to the Board, has not yet been considered by the RO.  
Nor has the Veteran submitted a waiver of initial RO review 
with respect to that additional evidence.  38 C.F.R. 
§§ 19.37, 20.1304 (2009).  To the contrary, in an October 
2009 statement, he specifically requested that the additional 
evidence be remanded to the RO for review.  VA regulations 
prohibit the Board from considering additional pertinent 
evidence without first remanding the case to the agency of 
original jurisdiction for initial consideration or obtaining 
the Veteran's waiver.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  While the Board acknowledges that it has reviewed the 
October 2009 statement, it has done so solely for the purpose 
of reopening the claim, a determination that is fully 
favorable to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2009).  Accordingly, to ensure that VA has met its duty to 
assist and to ensure full compliance with due process 
requirements, the Board finds that on remand the remaining 
issue of service connection for a prostate disability should 
be reviewed with consideration of all evidence received since 
the last RO adjudication.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

After ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claim for service connection 
for a prostate disability, specifically 
considering the October 1944 record from the 
battalion surgeon pertaining to treatment 
for an enlarged prostate, and the Veteran's 
subsequent statements regarding in-service 
treatment for prostate problems by that 
battalion surgeon and a private physician.  
If the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


